Citation Nr: 1522479	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.

2. Entitlement to a disability rating for a service-connected low back disability in excess of 30 percent effective July 15, 2008 and in excess of 40 percent effective April 16, 2009.

3. Entitlement to a disability rating in excess of 10 percent for service-connected lightheadedness with dizziness.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claim of service connection for depression has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and/or other information of record).

In July 2010, the Veteran requested a Board hearing at a local VA office.  See July 2010 Substantive Appeal (VA Form 9).  In November 2010, he submitted a written statement asking to withdraw his request for a Travel Board hearing.  November 2010 Statement.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).

The VBMS electronic file processing system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has variously alleged that his disorders have worsened since the last VA examinations and the appeal is remanded for further development, to include providing new VA examinations.  The April 2010 VA examination is not adequate to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and adjustment disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not review the case file or consider the October 2010 diagnosis of adjustment disorder.  New examinations are also required to assess the severity of the Veteran's service-connected low back disability and service-connected lightheadedness with dizziness, which reportedly have worsened since his VA examinations in March and April 2010.  See July 2008 Claim; March 2015 Appellant Brief.

The appeal is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records (PMRs) that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) dating from January 2011 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response to directive one (1), schedule a VA mental health examination to determine 1) whether the Veteran has an acquired psychiatric disorder, to include anxiety, depression, and adjustment disorder and 2), if a psychiatric disorder is diagnosed, the etiology of the disorder, to include as secondary to a service-connected low back disability and/or service-connected lightheadedness.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review.  The following considerations must govern the examination:

a. The VA examiner must diagnose any acquired psychiatric disorders.  If the examiner is unable to diagnose a psychiatric disorder, s/he must explain why diagnosis is not possible and reconcile her/his findings (i.e., the lack of diagnosis) with the medical evidence of record.

b. The VA examiner must opine as to whether the Veteran's acquired psychiatric disorder, to include anxiety, depression, and adjustment disorder, was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. The VA examiner must also opine as to whether the Veteran's acquired psychiatric disorder, to include anxiety, depression, and adjustment disorder, was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected low back disability and/or lightheadedness.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

April 1982 Report of Medical History, indicating no mental health problems prior to enlistment in the service.

November 1985 Report of Medical Examination, noting that on separation from service the Veteran experienced depression due to "family problems."

August 2006 VAMRs, noting that the Veteran "seems to be depressed" and had a positive screen for depression, and prescribing Celexa to manage his mental health symptoms.

June 2007 VAMRs, noting psychological stressors such as lack of money and permanent accommodation.

June 2007 PMRs, observing symptoms of anxiety and depression and diagnosing anxiety.

March and July 2008 VAMRs, noting that the Veteran screened negative for depression and PTSD, respectively.

September 2008 Statement, reporting that "depression is a common thing in my life" and listing stressors such as lack of money and accommodation and inability to support his family.

April 2010 VA Examination Report, finding no evidence of a current mental health disorder.

October and November 2010 VAMRs, diagnosing adjustment disorder with mixed anxiety and depressed mood.

July 2011 VAMRs (Psychological Assessment), noting that the Veteran exhibited significant upset and aggression and appeared to be hearing voices during a mental health consultation.

e. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  

f. If the examiner is not able to provide an opinion without resorting to speculation (e.g., the evidence only supports the possibility that an injury or disease relates to service), he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause/aggravation of the claimed disability.  The examiner should be as specific as possible.

4. After the passage of a reasonable amount of time or upon the Veteran's response to directive one (1), return the claims file to the VA examiner who performed the March 2010 spine examination for a new examination.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review.  The following considerations must govern the examination:

a. The VA examiner must conduct a complete low back examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected low back disability.  The assessment must: 

Measure the range of motion of the thoracolumbar or entire spine in degrees, to include forward flexion and combined range of motion.

Conduct repetitive motion testing and note any decrease of range of motion (in degrees) after repetitive use.

Determine whether the low back exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of degrees of lost motion.

State whether: there is any ankylosis (favorable or unfavorable) of the thoracolumbar or entire spine; there are muscle spasms or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and/or whether the Veteran experiences any incapacitating episodes related to intervertebral disc syndrome measured in days/weeks.

b. If possible, the examiner should determine the duration of the Veteran's current symptoms and any resulting limitations in range of motion within the claims period.  See August 2007, October 2008, April 2009, and March 2010 VA Examination Reports (assessing the severity of the Veteran's service-connected low back disability).

c. After assessing the severity of the Veteran's service-connected low back disability, the examiner must provide an opinion addressing the impact, if any, of the Veteran's physical symptoms on his occupational and social functioning.  In particular, the examiner should state whether the Veteran's symptoms are sufficiently incapacitating to prevent him from working (i.e., engaging in substantially gainful activity) without regard to other factors such as age and nonservice-related disabilities.

5. After the passage of a reasonable amount of time or upon the Veteran's response to directive one (1), return the claims file to the VA examiner who performed the April 2010 neurological examination for a new examination to determine the severity of the Veteran's service-connected lightheadedness with dizziness.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review.  The following considerations must govern the examination:

a. The VA examiner must provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected lightheadedness with dizziness.  

b. The examiner must assess the Veteran's service-connected disability using the rating criteria for traumatic brain injury (TBI).  See 39 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  Specifically, the examiner must assess the degree to which the Veteran's service-connected lightheadedness is manifested by facets of: cognitive impairment (memory, attention, concentration, and executive functions of the brain (to include judgment)); social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

c. All necessary tests and studies should be performed and a complete rationale for any opinion expressed should be provided.

d. If possible, the examiner should determine the duration of the Veteran's current symptoms and any resulting limitations in range of motion within the claims period.  See October 2008 and April 2010 VA Examination Reports, assessing the severity of the Veteran's service connected lightheadedness.

e. After assessing the severity of the Veteran's lightheadedness with dizziness, the examiner must provide an opinion addressing the impact, if any, of the Veteran's physical symptoms on his occupational and social functioning.  In particular, the examiner should state whether the Veteran's symptoms are sufficiently incapacitating to prevent him from working (i.e., engaging in substantially gainful activity) without regard to other factors such as age and nonservice-related disabilities.

6. Then, review the medical examination reports to ensure that they adequately respond to the above instructions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of: 1) entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder; 2) entitlement to a disability rating in excess of 30 percent (effective July 15, 2008) and in excess of 40 percent (effective April 16, 2009) for a service-connected low back disability; 3) entitlement to a disability rating in excess of 10 percent for service-connected lightheadedness with dizziness; and 4) entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




